ADKINS, J.,
Concurring In Part and Dissenting In Part.
There is no question that Maryland has taken a clear stance against a lawyer entering a sexual relationship with a client while representing that client in a matrimonial matter. See Attorney Grievance Comm’n v. Culver, 381 Md. 241, 274, 849 A.2d 423, 443 (2004). Thus, I agree with the Majority that Respondent should be disciplined for doing so, and join in most other respects with the Majority opinion. But, respectfully, I submit that the Majority is mistaken in accepting Bar Counsel’s invitation to broaden the scope of Rule 1.8(i).
Rule 1.8(1) provides that a “lawyer shall not acquire a proprietary interest in the cause of action or subject matter of litigation the lawyer is conducting for a client.” The Majority finds this Rule applicable to O’Leary on grounds that she “participated financially in paying the child support obligations of Mr. Cosgrove, while she negotiated the amount of child support that he was to pay Diana Cosgrove.” Maj. Op. at 36, 69 A.3d at 1141. I disagree that her action in representing Mr. Cosgrove, while living with him and sharing expenses, constituted a violation of Rule 1.8(i), and believe this holding has broad implications for practicing attorneys.
Both Maryland and the American Bar Association explain the history and purpose of Rule 1.8(i) as follows: *44Maryland Lawyers’ Rules of Professional Conduct 1.8 cmt. 16 (emphasis added); American Bar Association, A Legislative History: The Development of the ABA Model Rules of Professional Conduct, 1982-2005, 217 (2006) (emphasis added).1
*43Paragraph (i) states the traditional general rule that lawyers are prohibited from acquiring a proprietary interest in litigation----[This] general rule has its basis in common law champerty and maintenance and is designed to avoid giving the lawyer too great an interest in the representation. In addition, when the lawyer acquires an ownership interest in the subject of the representation, it will be more difficult for a client to discharge the lawyer if the client so desires.
*44The concept of champerty originated in medieval England. Its initial purpose was to stop unscrupulous nobles and royal officials from lending their names to bolster the credibility of doubtful and fraudulent claims in return for a share of the property recovered. See Osprey, Inc. v. Cabana Ltd. P’ship, 340 S.C. 367, 532 S.E.2d 269, 273 (2000); see also R.D. Cox, Champerty as We Know It, 13 Memphis State U.L.Rev. 139 (1983); Max Radin, Maintenance by Champerty, 24 Cal.L.Rev. 48 (1935); Percy H. Winfield, The History of Maintenance and Champerty 35 Law Q. Rev. 50 (1919). As times changed, the doctrine evolved away from lords and nobles, but retained its core focus on preventing strangers to litigation from obtaining a financial stake in a case. The legal ency*45clopedia Corpus Juris, for example, provides a helpful overview of the topic:
At common law, champerty is defined to be a bargain by the terms of which a person having otherwise no interest in the subject matter of an action undertakes to carry on the suit at his or her own expense, or to aid in so doing, in consideration of receiving, in the event of success, some part of the land, property, or money recovered or deriving some benefit therefrom. Champerty is an officious intermeddling in a suit by a stranger, by maintaining or assisting either party with money or otherwise to prosecute or defend it, and dividing the proceeds obtained in the suit between the party and the stranger. Champerty also has been defined as a bargain between a stranger and a party to a lawsuit by which the stranger pursues the party’s claim in consideration of receiving part of any judgment proceeds. An agreement is said to be “champertous” when a person without an interest in another’s lawsuit undertakes to carry it on at his or her own expense, in whole or in part, in consideration of receiving, in the event of success, a part of the proceeds of the litigation.
14 C.J.S. Champerty and Maintenance § 1 (2006) (footnotes omitted). This text goes on to explain the limits of the doctrine:
It is necessary that the interference in the litigation is clearly officious and for the purpose of stirring up strife and continuing litigation. Officious intermeddling, as a necessary element of champerty, is offering unnecessary and unwanted advice or services or being meddlesome in a highhanded or overbearing way.
A contract which contains an undertaking to defray the expenses of litigation for consideration other than proceeds of the litigation is not champerty.
The prohibition against champerty is designed to cure malicious “stirring up” of litigation that would not otherwise have occurred. The activity of champerty is repugnant to public policy against profiteering and speculating in litiga*46tion and is grounds for denying the aid of the court.
Nevertheless, the doctrine of champerty is strictly limited. Id. (footnotes omitted). In the same vein, a Pennsylvania court explained: “The activity of champerty has long been considered repugnant to public policy against profiteering and speculating in litigation and grounds for denying the aid of the court.” Clark v. Cambria Cnty. Bd. of Assessment Appeals, 747 A.2d 1242, 1245-46 (Pa.Commw.Ct.2000) (emphasis added).2
Clearly, then, the notions underlying champerty and maintenance focus on the person’s acquisition of a specific interest in the litigation at hand. The history talks of “stirring up litigation” and “speculating in litigation.” It is this type of speculation, then, where a lawyer obtains a financial interest in a case for the clear purpose of making money, that violates Rule 1.8(i).
In this regard, defending a child-support claim by a client’s estranged spouse cannot fairly be described as “instigating” or “speculating” in litigation. The informal sharing of income and expenses between a romantic couple in the payment of child support is not equivalent to champerty because the living arrangement is not focused on, or motivated by, the litigation. Instead, the arrangement has different and broader general purposes relating to everyday life and how a couple decides to pay for their expenses. To the extent, therefore, that O’Leary *47“acquired an interest” in Mr. Cosgrove’s defense of his spouse’s child support claim, it was only incidental to their mutual pursuit of an intimate living arrangement. It certainly was not an attempt by O’Leary to instigate or speculate in dubious litigation.
To hold otherwise, as the Majority does, has broad implications for routine conduct that lawyers regularly engage in on behalf of family members and romantic partners. For example, if a lawyer’s ailing father were to move in with him, and share income and expenses during some litigation against the father’s health insurance company, which the lawyer was handling, he would “acquire an interest” in the litigation, presumably in violation of Rule 1.8(i). The same would be true if a lawyer were representing her brother in litigation, and she and her brother began living together, sharing expenses (including those of litigation) and income. A lawyer who was handling litigation for an adult child could also run afoul of Rule 1.8(i) if the child moved in with the lawyer, sharing expenses, during the litigation. Even without living with the client, if a lawyer were to be representing her father’s company in litigation, and during that litigation, her father gave one-third of the company’s stock to her, under the Majority opinion, she would be violating Rule 1.8 if she continued the representation because she “acquire[d] a proprietary interest in the cause of action or subject matter of litigation!,.]” In my view, there is no reason for this Court to be disciplining a lawyer for innocuous conduct of this type, that is, I submit, not uncommon among ethical private practitioners.
To justify its holding, the Majority cites, as significant, the fact that,
O’Leary told Ms. Cosgrove that the amount of child support Ms. Cosgrove would be able to receive was related to payment of daycare services, stating to Ms. Cosgrove, while O’Leary was providing care, at times, for the Cosgrove children: “The reason you qualify for child support is the daycare you pay.” O’Leary, thus, interjected her personal participation in caring for the children as a factor to advo*48cate for a reduction of Ms. Cosgrove’s child support, in which O’Leary had a financial interest.
Maj. Op. at 36, 69 A.3d at 1141. I wholeheartedly agree that Respondent should not have spoken to Ms. Cosgrove about the litigation because the latter was represented by opposing counsel, and Rule 4.2(a) prohibits such communication. See Rule 4.2(a) (set forth in Majority Opinion at FN 6).3 Yet, the statement Respondent made does not invoke Rule 1.8(i) nor does it justify the Majority’s comparison to the lawyer’s conduct in Computer Dynamics, Inc. v. Merrill, 252 B.R. 50 (E.D.Va.1997). In the latter case, the lawyer gave his client a hold harmless guarantee against liability for a pleading submitted by the lawyer, Merrill, in which he alleged, in a bankruptcy Chapter 11 proceeding, that the debtor-in-possession had
committed acts of corporate malfeasance which demonstrate that he had been “ransacking” the company and, inter alia, paid lavish personal expenses while refusing to pay employee withholding taxes and employee health insurance premiums. Merrill based those allegations on information imparted by former employees, who at trial did not support the allegations made of gross mismanagement by Starer.
Id. at 59. The bankruptcy court concluded that the lawyer had “assumed a personal interest in the litigation beyond the realm of propriety and lost all objectivity in the pursuit of the Motion and the Amended Motion.” Id.
O’Leary’s statement that payment of daycare expenses could affect Ms. Cosgrove’s entitlement to child support, in comparison, may well have been accurate, and was certainly not slanderous, or inflammatory, like Merrill’s statements. In truth, amounts paid for daycare are a factor in determining the amount of child support. See Md.Code (1999, 2006 Repl. Vol.), § 12—204(g)(1) of the Family Law Article (“[AJctual child care expenses incurred on behalf of a child due to employment or job search of either parent shall be added to the basic *49obligation and shall be divided between the parents.... ”); see also Lacy v. Arvin, 140 Md.App. 412, 431-33, 780 A.2d 1180, 1191-92 (2001).
Nor is O’Leary’s conduct comparable to that in Attorney Grievance Commission v. Harris, 371 Md. 510, 810 A.2d 457 (2002), also cited by the majority. The respondent’s conduct in Harris, purchasing a client’s home during a foreclosure sale while representing him in a bankruptcy action, was directly adverse to the client’s interests in that the lawyer assumed control and ownership of the client’s home. Nothing similar occurred here.
In sum, I agree with the Majority’s decision with respect to the violations except its holding that Respondent violated Rule 1.8(i), a holding that has broad implications for practicing lawyers. For her violations of the charged rules other than Rule 1.8(i), I would impose an indefinite suspension.
Chief Judge BELL has authorized me to state he joins in this Opinion.

. This text also explains that
Sexual relationships that predate the client-lawyer relationship are not prohibited. Issues related to the exploitation of the fiduciary relationship and client dependence are diminished when the sexual relationship existed prior to the commencement of the client-lawyer relationship. However, before proceeding with the representation in these circumstances, the lawyer should consider whether the lawyer's ability to represent the client will be materially limited by the relationship. See Rule 1.7(a)(2).
American Bar Association, A Legislative History: The Development of the ABA Model Rules of Professional Conduct, 1982-2005, 218 (2006).
A Pennsylvania court, in describing the elements of champerty, explained:
In order to establish a prima facie case of champerty, three elements must exist. Those elements are: 1) the party involved must be one who has no legitimate interest in the suit; 2) the party must expend its own money in prosecuting the suit; and 3) the party must be entitled by the bargain to share in the proceeds of the suit. Additionally, ‘[t]he activity of champerty has long been considered repugnant to public policy against profiteering and speculating in litigation and grounds for denying the aid of the court.' Moreover, in Clark, we indicated that the doctrine of champerty continues to be viable in this Commonwealth and can be raised as a defense.
Fleetwood Area Sch. Dist. v. Berks Cnty. Bd. of Assessment Appeals, 821 A.2d 1268, 1272-73 (Pa.Commw.Ct.2003) (citations omitted).


. A federal court also had occasion to consider the ancient doctrine in 2001:
As champerty is no longer part of the argot of lawyers and courts in this country as it once was, it is well to recall that it is defined as a "bargain between a stranger and a party to a lawsuit by which the stranger pursues the party’s claim in consideration of receiving part of any judgment proceeds.” Black's Law Dictionary 231 (6th ed.1990) (citations omitted). See also, e.g., Ames v. Hillside Coal & Iron Co., 314 Pa. 267, 171 A. 610, 612 (1934). As Black’s points out, champerty is a form of maintenance, Black’s Law Dictionary at 231, which is in turn defined as an "officious intermeddling in a lawsuit by a non-party by maintaining, supporting or assisting either party, with money or otherwise, to prosecute or defend the litigation.” Id. at 954 (citation omitted).
In re Rite Aid Corp. Sec. Litig., 146 F.Supp.2d 706, 716 (E.D.Pa.2001).


. Her texts to Ms. Cosgrove were also sanctionable conduct.